Filing Date: 09/23/2019
Claimed Priority Date: 03/16/2018 (371 of PCT/JP2018/010394)
			    03/31/2017 (JP 2017-072361)
Applicant: Hagimoto
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application filed on 09/23/2019.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 16/496,773 filed on 09/23/2019 has been entered.  Pending in this Office Action are claims 1-14.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barrier metal provided on a side wall of the through electrode reception part, as recited in claim 9, wherein said barrier metal is also formed at an interface between the through electrode reception part and the through electrode, and is additionally provided on a side wall of the through electrode, as required by claims 7 and 8, from which claim 9 depends, must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification


The disclosure is objected to because of the following informalities: 
- Par. [0027], L. 9: amend to -- the upper layer substrate 12--, in accordance with the reference characters of, e.g., Fig. 1 and Par. [0025], L. 8. 
- Par. [0034], L. 1-2: amend to -- the ESV reception part 23--, in accordance with the reference characters of, e.g., Fig. 2 and Par. [0033], L. 3.
- Par. [0041], L. 1-2: amend to -- when the through hole for the ESV 24 is opened up to the ESV reception part 41 including copper--, in accordance with the reference characters of, e.g., Figs. 5a-c and Par. [0039], L. 4-6.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:
- L. 2: amend “1 [m]” to --1 m  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "extreme small" in claim 11 is a relative term which renders the claim indefinite.  The term "extreme small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigetoshi (US2015/0097258).

Regarding Claim 1, Shigetoshi (see, e.g., Fig. 13B and Par. [0109]-[0122]) shows all aspects of the instant invention, including a semiconductor device having a plurality of semiconductor substrates layered (e.g., lower chip 52 and upper chip 101), the semiconductor device comprising: 
- a through electrode (e.g., through electrode 97) penetrating a silicon layer of the semiconductor substrates (e.g., Si substrate unit 61)
- a wiring layer (e.g., wiring metal 66) formed inside the semiconductor substrates
- a through electrode reception part (e.g., pad 81) connected to the wiring layer, wherein
- the through electrode has a width smaller than the through electrode reception part, and the through electrode is electrically connected to the wiring layer via the through electrode reception part (see, e.g., Fig. 13B)
Regarding Claim 2, Shigetoshi (see, e.g., Fig. 13B) shows that the through electrode reception part is formed by a same metal as the through electrode or the wiring layer (e.g., generally Cu or Al).











Regarding Claim 5, Shigetoshi (see, e.g., Fig. 13B) shows that the through electrode reception part and the wiring layer include copper (e.g.
Regarding Claim 11, Shigetoshi (see, e.g., Fig. 13B and Par. [0090]) shows that the through electrode 97 is formed in a guard ring 71 having a diameter of, e.g., 1 m, and penetrating through the entire thickness of upper chip 101. Therefore, Shigetoshi shows that the through electrode includes an ESV (Extreme Small Through Silicon Via).
Regarding Claim 13, Shigetoshi (see, e.g., Figs. 13B and 26; and Par. [0109]-[0122], [0175]-[0179]) shows all aspects of the instant invention, including a solid-state imaging device (e.g., solid-state imaging device 602) having a plurality of semiconductor substrates layered (e.g., lower chip 52 and upper chip 101), a PD (photodiode) formed on at least one semiconductor substrate among the plurality of the semiconductor substrates (e.g., photoelectric conversion unit 113), the solid-state imaging device comprising: 
- a through electrode (e.g., through electrode 97) penetrating a silicon layer of the semiconductor substrates (e.g., Si substrate unit 61)
- a wiring layer (e.g., wiring metal 66) formed inside the semiconductor substrates
- a through electrode reception part (e.g., pad 81) connected to the wiring layer, wherein
- the through electrode has a width smaller than the through electrode reception part, and the through electrode is electrically connected to the wiring layer via the through electrode reception part (see, e.g., Fig. 13B)
Regarding Claim 14, Shigetoshi (see, e.g., Figs. 13B and 26; and Par. [0109]-[0122], [0175]-[0179]) shows all aspects of the instant invention, including an electronic equipment (e.g., camera device 600) having a plurality of semiconductor substrates layered (e.g., lower chip 52 and upper chip 101), the semiconductor device comprising: 
e.g., through electrode 97) penetrating a silicon layer of the semiconductor substrates (e.g., Si substrate unit 61)
- a wiring layer (e.g., wiring metal 66) formed inside the semiconductor substrates
- a through electrode reception part (e.g., pad 81) connected to the wiring layer, wherein
- the through electrode has a width smaller than the through electrode reception part, and the through electrode is electrically connected to the wiring layer via the through electrode reception part (see, e.g., Fig. 13B)
Regarding Claim 1, Shigetoshi (see, e.g., Fig. 19B and Par. [0135]-[0147]) shows all aspects of the instant invention, including a semiconductor device having a plurality of semiconductor substrates layered (e.g., lower chip 52, upper chip 51, and top chip 201), the semiconductor device comprising: 
- a through electrode (e.g., through electrode 213) penetrating a silicon layer of the semiconductor substrates (e.g., Si substrate unit 61)
- a wiring layer (e.g., wiring metal 66) formed inside the semiconductor substrates
- a through electrode reception part (e.g., upper contact part of 97) connected to the wiring layer, wherein
- the through electrode has a width smaller than the through electrode reception part, and the through electrode is electrically connected to the wiring layer via the through electrode reception part (see, e.g., Fig. 19B)
Regarding Claim 2, Shigetoshi (see, e.g., Fig. 19B and Par. [0135]-[0147]) shows that the through electrode reception part is formed by a same metal as the through electrode (e.g.
Regarding Claim 5, Shigetoshi (see, e.g., Fig. 19B) shows that the through electrode reception part and the wiring layer include copper (e.g., generally Cu).

Claims 1-4, 5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US2011/0304057).

Regarding Claim 1, Matsumoto (see, e.g., Figs. 4 and 9 and Par. [0090]-[0094]) shows all aspects of the instant invention, including a semiconductor device having a plurality of semiconductor substrates layered (e.g., stacked semiconductor device), the semiconductor device comprising: 
- a through electrode (e.g., the through-via formation region A has the structure of the embodiment shown in, e.g., Fig. 4, with through via 22/64) penetrating a silicon layer of the semiconductor substrates (e.g., silicon substrate 5/51)
- a wiring layer (e.g., interconnects 58a-b) formed inside the semiconductor substrates
- a through electrode reception part (e.g., electrode pad 3/61) connected to the wiring layer, wherein
- the through electrode has a width smaller than the through electrode reception part, and the through electrode is electrically connected to the wiring layer via the through electrode reception part (see, e.g., Fig. 9)
Regarding Claim 7, Matsumoto (see, e.g., Figs. 4 and 9 and Par. [0090]-[0094]) shows that a barrier metal (e.g., barrier metal film 9) is formed at an interface between the through electrode reception part (e.g., 3/61) and the through electrode (e.g., 22/64
Regarding Claim 8, Matsumoto (see, e.g., Figs. 4 and 9 and Par. [0090]-[0094]) shows that the barrier metal (e.g., 9) is provided on a side wall of the through electrode (e.g., 22/64).
Regarding Claim 10, Matsumoto (see, e.g., Fig. 4 and Par. [0048]) shows that the barrier metal (e.g., 9) includes titanium (e.g., Ti) or titanium nitride.
Regarding Claim 1, Matsumoto (see, e.g., Figs. 4 and 9 and Par. [0090]-[0094]) shows all aspects of the instant invention, including a semiconductor device having a plurality of semiconductor substrates layered (e.g., stacked semiconductor device), the semiconductor device comprising: 
- a through electrode (e.g., the through-via formation region A has the structure of the embodiment shown in, e.g., Fig. 4, with through via 22/64) penetrating a silicon layer of the semiconductor substrates (e.g., silicon substrate 5/51)
- a wiring layer (e.g., interconnects 58b) formed inside the semiconductor substrates
- a through electrode reception part (e.g., interconnect 23/58a) connected to the wiring layer, wherein
- the through electrode has a width smaller than the through electrode reception part, and the through electrode is electrically connected to the wiring layer via the through electrode reception part (see, e.g., Fig. 9)
Regarding Claim 2, Matsumoto (see, e.g., Fig. 4 and Par. [0055]) shows that the through electrode reception part is formed by a same metal as the through electrode (e.g.
Regarding Claim 3, Matsumoto (see, e.g., Fig. 4 and Par. [0055]) shows that the through electrode reception part (e.g., 23 of 10) and the through electrode (e.g., 22 of 10) include tungsten.
Regarding Claim 5, Matsumoto (see, e.g., Figs. 4 and 9, and Par. [0055], [0090]-[0094]) shows that interconnects 23/58a and interconnects 58b include a same conductive material, and that interconnects 23/58a are of, e.g., copper. Therefore, Matsumoto shows that the through electrode reception part (e.g., 23) and the wiring layer (e.g., 58b) include copper.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al. (US2010/0225005).

Regarding Claim 1, Nishio (see, e.g., Figs. 1A and 8a-c; and Par. [0049]-[0060]) shows all aspects of the instant invention, including a semiconductor device having a plurality of semiconductor substrates layered (e.g., stacked semiconductor device 200), the semiconductor device comprising: 
- a through electrode (e.g., through via 5) penetrating a silicon layer of the semiconductor substrates (e.g., semiconductor substrate 1 with active element region 3 therein)
- a wiring layer (e.g., wires 4b) formed inside the semiconductor substrates
- a through electrode reception part (e.g., wires 4a) connected to the wiring layer, wherein
- the through electrode has a width smaller than the through electrode reception part, and the through electrode is electrically connected to the wiring layer via the through electrode reception part (see, e.g.
Regarding Claims 11 and 12, Nishio (see, e.g., Figs. 1A and 8a-c; and Par. [0058]) shows that through vias 5 have a diameter of 1 m or less (e.g., 0.5 m), and a height of  5 to 50 m. Therefore, Nishio shows that the through electrode (e.g., 5) includes an ESV (Extreme Small Through Silicon Via); wherein a diameter of the through electrode is 1 m or less, and an aspect ratio is 10 or more.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumoto (US2011/0304057).

Regarding Claim 4, Matsumoto (see, e.g., Figs. 4 and 9 and Par. [0090]-[0094]) shows a source contact (e.g., contact 57) connected to the wiring layer. Additionally, regarding the claim language directed to the process by which the through electrode reception part and the source contact are formed, i.e., the through electrode reception part being formed simultaneously with the source contact, it has been held by the courts that the patentability of a product does not depend on its method of production. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Note that the applicant has a burden of proof once the examiner establishes a sound basis for believing that the products of the applicant and the prior art are the same. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir. 1990).
In the instant case, Matsumoto (see, e.g., Fig. 4 and Par. [0055]) shows that through electrode reception part (e.g., 23/58a of 10) includes tungsten and that source contact (e.g., contact 57) is in direct contact with the electrode reception part; and that 301/302 and contact line CSL are formed simultaneously using a damascene process.  Therefore, since the final structure as taught in the prior art, is substantially identical to the analogous structure being claimed, a prima facie case of obviousness has been established.

Claim Rejections - 35 USC § 103




































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shigetoshi (US2015/0097258).

Regarding Claim 12, Shigetoshi (see, e.g., Fig. 13B and Par. [0090]) shows that the through electrode 97 is formed in a guard ring 71 having a diameter of, e.g., 1 m, said electrode penetrating through the entire thickness of upper chip 101. But, 101, thus does not explicitly disclose an aspect ratio is 10 or more.
However, it is also noted that the specification fails to provide teachings about the criticality of having an aspect ratio of 10 or more. Differences in aspect ratios will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratios are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed aspect ratios, and since Shigetoshi teaches through electrodes with aspect ratios determined by the typical thickness of pixel or logic circuit chip units known in the art, it would have been obvious to one of ordinary skill in the art to have the claimed aspect ratios in the device of Shigetoshi.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed aspect ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen ratios are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US2011/0304057) in view of Shimotsusa (US2014/0091414).

Regarding Claim 9, Matsumoto is silent about having the barrier metal provided on a side wall of the through electrode reception part. Shimotsusa (see, e.g., Figs. 2 e.g., through part 65) connected to a through electrode reception part (e.g., wiring 53C/512) having a barrier metal (e.g., barrier metal 85), to act as a barrier against diffusion between the conductive layer and the insulator layer, or a barrier against reaction between the conductive layer and the insulator layer.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the barrier metal provided on a side wall of the through electrode reception part in the structure of Matsumoto, as taught by Shimotsusa, to prevent a diffusion or reaction between the conductive layer and the insulator layer.

Allowable Subject Matter














































Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose solid-state imaging devices having through electrode arrangements similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814